Citation Nr: 1508178	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 0 percent for erectile dysfunction, status post rigid penile implant with penile problem and groin pain.

2. Entitlement to service connection for a cardiac disorder.

3. Entitlement to an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and May 1978 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The Board notes that the Veteran originally filed service connection claims for a heart murmur and for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issues on appeal as entitlement to service connection for a cardiac disorder and entitlement to service connection for an acquired psychiatric disability, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The issues on appeal are remanded for purposes of further evidentiary development to include affording the Veteran VA examinations and adjudicating new evidence submitted by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant medical records, including employment records from VA and [redacted], and records from  the [redacted].  See Hearing Transcript at 10-12, 24.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of any acquired psychiatric disorder to include PTSD.  

The entire claims file must be made available to the examiner.  

Thereafter, the examiner is asked to address the following:

a. Provide a diagnosis for any acquired psychiatric disorder, to include PTSD.

 b. For any such disorder found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or is otherwise related to service, to include as secondary to the Veteran's service-connected erectile dysfunction and penile disorder.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

3.  The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of his current cardiac disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Thereafter, the examiner is asked to address the following:

a. Provide a diagnosis for any cardiac disorder.

 b. For any such disorder found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or within one year following discharge from service, or is otherwise related to service, to include as secondary to a service-connected disease or injury  

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

4.  The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and severity of the Veteran's erectile dysfunction, status post rigid penile implant with penile problem and groin pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

5.  The AOJ must review the rating decision dated August 11, 2010.  In the reasons for the decision, item two, it is stated that the criteria regarding anatomical loss were met.  However, under Code 1, Special Monthly Compensation, it is reported that the award is for loss of use.  Clearly, one element of the decision is erroneous and must be corrected in the proper manner.  This error impacts the proper award for diagnostic code 7599-7522.

6.  The AOJ should make reasonable attempts to verify the stressors cited by the Veteran in the June 2014 Board Hearing and the Veteran's July 2014 statement.  See Hearing Transcript at 15-16.  If, upon completion of the above actions and readjudication of the claim, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




